Case 2:19-cv-17628-MCA-JAD Document 5 Filed 01/16/20 Page 1 of 7 PageID: 12



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
__________________________________________

ANATOLY DAVYDOV,                                   :

                             Plaintiff,            :         No. 2:19 Civ. 17628 (MCA) (SCM)

              v.                                   :         ANSWER OF SCANDINAVIAN
                                                                AIRLINES SYSTEM
SCANDINAVIAN AIRLINES SYSTEM                       :
a/k/a SAS, d/b/a SCANDINAVIAN
AIRLINES OF NORTH AMERICA, INC.,                   :

                        Defendants.       :
__________________________________________

       Defendant SCANDINAVIAN AIRLINES SYSTEM (“SAS”), sued incorrectly herein as

“SCANDINAVIAN AIRLINES SYSTEM a/k/a SAS, d/b/a “SCANDINAVIAN AIRLINES OF

NORTH AMERICA, INC.,” with a principal place of business at Frösundaviks Allé 1,

Stockholm, Sweden, by and through its attorneys Condon & Forsyth LLP, for its Answer to the

Complaint states upon information and belief as follows:

                           AS TO JURISDICTION AND VENUE

       1.     Admits only that the Montreal Convention governs Plaintiff’s claims and that

Plaintiff traveled on SAS flight SK1748 on February 13, 2019, and otherwise denies the

allegations contained in Paragraph 1 of the Complaint.

       2.     Denies the allegations contained in Paragraph 2 of the Complaint.

       3.     Admits only that SAS operates flights to the United States, and otherwise denies

the allegations contained in Paragraph 3 of the Complaint.

       4.     Admits only that SAS operates flights to U.S. airports, and otherwise denies the

allegations contained in Paragraph 4 of the Complaint.
Case 2:19-cv-17628-MCA-JAD Document 5 Filed 01/16/20 Page 2 of 7 PageID: 13



       5.        Denies the allegations contained in Paragraph 5 of the Complaint.

       6.        Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 6 of the Complaint.

       7.        Denies the allegations contained in Paragraph 7 of the Complaint.

                               AS TO FACTUAL ALLEGATIONS

       8.        Admits only that SAS is a commercial air carrier in the business of air transport

including international flights, and otherwise denies the allegations contained in Paragraph 8 of

the Complaint.

       9.        Admits only that SAS employs flight crews responsible for the operation of its

flights, and otherwise denies the allegations contained in Paragraph 9 of the Complaint.

       10.       Admits only that Defendant is responsible for the training, management, and

supervision of its flight and cabin crews, and otherwise denies the allegations contained in

Paragraph 10 of the Complaint.

       11.       Admits the allegations contained in Paragraph 11 of the Complaint.

       12.       Admits the allegations contained in Paragraph 12 of the Complaint.

       13.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 13 of the Complaint.

       14.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 14 of the Complaint.

       15.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 15 of the Complaint.

       16.       Denies the allegations contained in Paragraph 16 of the Complaint.

       17.       Denies the allegations contained in Paragraph 17 of the Complaint.
Case 2:19-cv-17628-MCA-JAD Document 5 Filed 01/16/20 Page 3 of 7 PageID: 14



       18.     Denies the allegations contained in Paragraph 18 of the Complaint.

       19.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 19 of the Complaint.

       20.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 20 of the Complaint.

       21.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 21 of the Complaint.

       22.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 22 of the Complaint.

       23.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 23 of the Complaint.

       24.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 24 of the Complaint.

       25.     Denies the allegations contained in Paragraph 25 of the Complaint, parts (a)

through (f) inclusive, and otherwise refers all questions of law contained therein to the Court for

a determination at the time of trial.

       26.     Denies the allegations contained in Paragraph 26, and otherwise refers all

questions of law contained therein to the Court for a determination at the time of trial.

       27.     Denies the allegations contained in Paragraph 27, and otherwise refers all

questions of law contained therein to the Court for a determination at the time of trial.

                                    AS AND FOR A FIRST
                                   AFFIRMATIVE DEFENSE

       28.     This Court lacks personal jurisdiction over Defendant.
Case 2:19-cv-17628-MCA-JAD Document 5 Filed 01/16/20 Page 4 of 7 PageID: 15



                                   AS AND FOR A SECOND
                                   AFFIRMATIVE DEFENSE

       29.     Venue in this Court is inconvenient and this action should be dismissed to be heard

outside of the United States pursuant to the doctrine of forum non conveniens.

                                    AS AND FOR A THIRD
                                   AFFIRMATIVE DEFENSE

       30.     Venue in this Court is improper under 28 U.S.C. § 1391, and this case should

therefore be dismissed pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure.

                                   AS AND FOR A FOURTH
                                   AFFIRMATIVE DEFENSE

       31.     The Complaint fails to state a claim upon which relief may be granted.

                                    AS AND FOR A FIFTH
                                   AFFIRMATIVE DEFENSE

       32.     Upon information and belief, the transportation out of which the subject matter of

this action arose was “international carriage” within the meaning of the Convention for the

Unification of Certain Rules for International Carriage by Air, done at Montreal on 28 May

1999, ICAO Doc. No. 9740 (entered into force November 4, 2003), reprinted in S. Treaty Doc.

106-45, 1999 WL 33292734 (“Montreal Convention”), and the rights of the parties in this action

are exclusively governed by the provisions of said Montreal Convention.

       33.     Defendant is not liable to Plaintiff because Plaintiff’s alleged injuries were not

caused by an “accident” within the meaning of Article 17 of the Montreal Convention.

                                    AS AND FOR A SIXTH
                                   AFFIRMATIVE DEFENSE

       34.     Defendant repeats, reiterates and realleges each and every allegation in Paragraph

32 of this Answer with the same force and effect as if herein set forth in full.
Case 2:19-cv-17628-MCA-JAD Document 5 Filed 01/16/20 Page 5 of 7 PageID: 16



        35.      Pursuant to Article 33 of the Montreal Convention, the Court lacks subject matter

(treaty) jurisdiction over Plaintiff’s claims.

                                      AS AND FOR A SEVENTH
                                      AFFIRMATIVE DEFENSE

        36.      Defendant repeats, reiterates and realleges each and every allegation in Paragraph

32 of this Answer with the same force and effect as if herein set forth in full.

        37.      Pursuant to Articles 20 and 21 of the Montreal Convention and the Conditions of

Carriage set forth in the relevant contract of transportation, Defendant is not liable to Plaintiff or,

in the alternative, its liability is limited.

                                      AS AND FOR AN EIGHTH
                                      AFFIRMATIVE DEFENSE

        38.      Upon information and belief, the alleged damages complained of were caused by

the direct and proximate negligence of other parties, their agents or employees or by others

unknown at this time over whom Defendant had no control at any time relevant hereto, and in the

event Defendant is found liable to Plaintiff, which liability is expressly denied, Defendant will be

entitled to indemnification, contribution or apportionment of liability pursuant to applicable law.

                      NOTICE OF APPLICABILITY OF FOREIGN LAW

        Pursuant to Rule 44.1 of the Federal Rules of Civil Procedure, Defendant hereby gives

notice that it intend to raise issues concerning the law of a foreign country in this matter.

                                                 ***
        WHEREFORE, Defendant Scandinavian Airlines System demands a judgment dismissing

the Complaint in its entirety or, alternatively, a judgment limiting its liability pursuant to the

foregoing, together with the costs of the within action and all other relief which to this court may

seem just and proper under the circumstances.
Case 2:19-cv-17628-MCA-JAD Document 5 Filed 01/16/20 Page 6 of 7 PageID: 17



Dated: January 16, 2020

                                  CONDON & FORSYTH LLP

                                  By:    /s/ Marissa N. Lefland
                                        mlefland@condonlaw.com
                                        Bartholomew J. Banino (application for
                                        admission pro hac vice pending)
                                        bbanino@condonlaw.com

                                  Times Square Tower
                                  7 Times Square, 18th Floor
                                  New York, New York 10036
                                  Tel.: (212) 490-9100
                                  Fax: (212) 370-4453

                                  Attorneys for Defendant
                                  SCANDINAVIAN AIRLINES SYSTEM
Case 2:19-cv-17628-MCA-JAD Document 5 Filed 01/16/20 Page 7 of 7 PageID: 18
